FILED
                            NOT FOR PUBLICATION                             OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NOE ANTONIO GRANADOS-                            No. 09-73875
ROMERO,
                                                 Agency No. A098-355-725
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2010 **
                              San Francisco, California

Before: O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Noe Antonio Granados-Romero, a native and citizen of El Salvador,

petitions pro se for review of the decision of the Board of Immigration Appeals

which dismissed his appeal from the immigration judge’s denial of his applications


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for asylum, withholding of removal and relief under the Convention Against

Torture.

      We reject Granados-Romero’s claim that he is eligible for asylum based on

his membership in a particular social group, namely persons who suffer

persecution due to gang activity and the El Salvador government’s inability to

control gangs. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir.

2008) (rejecting as a social group “young men in El Salvador resisting gang

violence”). We also reject Granados-Romero’s political opinion claim based on

his resistance to the gangs. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84

(1992) (resisting forced recruitment does not necessarily constitute persecution on

account of political opinion); Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.

2009) (resistance to gang recruitment does not constitute political opinion).

Because Granados-Romero failed to demonstrate that he was persecuted on

account of a protected ground, we uphold the agency’s denial of his withholding of

removal claim. Id. at 856.

      We lack jurisdiction to consider Granados-Romero’s contention that he is

entitled to asylum and withholding relief based on his family constituting a social

group because Granados-Romero failed to raise the claim before the BIA, and




                                          2                                     09-73875
therefore he did not exhaust the claim. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cit. 2004).

      PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.




                                         3                                  09-73875